   Case 17-10018-SMT    Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                                 Document Page 1 of 34
The document below is hereby signed.

Signed: October 29, 2018




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    MICHELLE RUTH CASH,                   )     Case No. 16-00663
                                          )     (Chapter 11)
                    Debtor.               )
    ____________________________          )
                                          )
    MICHAEL A JACKSON,                    )
                                          )
                        Plaintiff,        )
                                          )
                   v.                     )     Adversary Proceeding No.
                                          )     17-10018
    MICHELLE RUTH CASH,                   )
                                          )     Not for Publication in
                        Defendant.        )     West’s Bankruptcy Reporter.

                          MEMORANDUM DECISION AND ORDER
                        RE DEFENDANT’S MOTION TO DISMISS

         This adversary proceeding relates to real property located

    at 1235 Irving Street, NE, Washington, D.C. 20017 (the

    “Property”).    The debtor, Michelle Ruth Cash, as the defendant in

    this adversary proceeding, has filed Debtor/defendant Michelle R.

    Cash’s Motion to Dismiss the Amended Complaint of Plaintiff

    Michael A. Jackson (“Motion to Dismiss”) (Dkt. No. 47) seeking

    dismissal of the Third Amended Complaint (Dkt. No. 46) pursuant
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 2 of 34


to Fed. R. Civ. P. 12(b)(6), made applicable by Fed. R. Bankr. P.

7012, for failure to state a claim upon which relief can be

granted.

      Cash contends, first, that based on positions Jackson took

in a civil action in the Superior Court of the District of

Columbia, Case No. 2013 CA 004159 R (RP), he is estopped from

asserting that his signature on the Special Warrenty [sic] Deed

(“Deed”) at issue is a forgery and that he did not sign the Deed

or the related Secured Agreement at issue in the presence of the

notary, Jacqueline Littlejohn.          Cash contends that Counts I

through V and VII fail based on such estoppel and must be

dismissed.   Cash contends, second, that the statute of

limitations bars Count IV, to the extent Count IV is a quasi-

contract-based claim, and Count VI.

      For the reasons set forth below, I find that the statute of

limitations bars Count VI to the extent that it is a cause of

action at law seeking damages on a breach of contract claim and I

will grant dismissal as to Count VI to that extent.               However, to

the extent the Count VI seeks any identifiable and viable

equitable remedies, Count VI shall survive.             Cash asserted that

Count IV is time-barred by the statute of limitations for the

first time in her reply.        The parties have more fully argued that

issue in their motions for summary judgment.             Accordingly, the

court will address that issue by way of the motions for summary


                                        2
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 3 of 34


judgment.     Cash has not shown that it is appropriate to estop

Jackson from asserting that his signature on the Deed is a

forgery and that the notary was not present to properly notarize

the Secured Agreement and the Deed.           Accordingly, I will deny the

remainder of the Motion to Dismiss.

                                        I

      On December 27, 2016, Cash filed a voluntary petition

commencing the underlying bankruptcy case, Case No. 16-00663.

Cash exempted the Property under her homestead exemption.                 On May

19, 2017, Jackson filed a complaint initiating this adversary

proceeding, and on January 3, 2018, he filed the Third Amended

Complaint at issue.1

      The facts, according to the Third Amended Complaint and

matters of public record, are these.

          Jackson purchased the Property on February 21, 2006, for

$580,000.     Jackson took out two mortgages to finance the purchase

of the Property.     In 2007, Jackson faced financial difficulty and

feared that the Property would fall into foreclosure.



      1
        Both parties have proceeded as though the filing of the
complaint initiating this adversary proceeding and the continued
prosecution of the adversary proceeding did not violate the
automatic stay of 11 U.S.C. § 362(a). The claims in this
adversary proceeding obviously need to be resolved for purposes
of the bankruptcy case, and even though Cash can be viewed as
forfeiting the defense of the automatic stay, the parties should
file a motion to annul the automatic stay as to this adversary
proceeding if the automatic stay technically barred Jackson’s
pursuit of the adversary proceeding.

                                        3
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 4 of 34


      In 2007, Cash had worked for Chesapeake Mortgage as an

assistant to the broker for five years.            Cash had the

responsibility, among other things, to prepare mortgage

documents.   Additionally, Cash had taken classes in mortgage

lending.

      The parties agree that on February 10, 2007, Jackson and

Cash, along with Jackson’s wife, met at a Red Lobster Restaurant

where the parties executed a Secured Agreement, which both

parties agree was a contract for the sale of the Property to

Cash.   The Secured Agreement and the Deed purport to have been

signed by Jackson before Jacqueline Littlejohn, as a notary

public, on February 10, 2007, the date of the meeting at Red

Lobster.   On September 10, 2015, Cash recorded the Deed with the

District of Columbia Recorder of Deeds.            The Deed, prepared by

Cash, purports to convey the Property from Jackson to Cash, and

on its face makes Cash the record owner of the Property.

      In the Third Amended Complaint, Jackson alleges that he

never executed      the Deed; that Littlejohn, who was Cash’s co-

worker at Chesapeake Mortgage, was not present at the meeting to

witness Jackson’s execution of the Secured Agreement; that

Littlejohn notarized the Secured Agreement and Deed outside of

the presence of Jackson; and that Jackson, after the meeting at

Red Lobster, did not acknowledge to Littlejohn that the execution

of the Secured Agreement or the Deed was his act and deed.


                                        4
Case 17-10018-SMT    Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                              Document Page 5 of 34


      The Secured Agreement provided:

      The Seller (Michael A. Jackson) agrees as follow:

           1.       The Seller will receive $15,000.00 cash for
                    Sale of Property;

           2.       The Seller will Deed property to Michelle R.
                    Cash in Fee Simple as Sole Owner;

           3.       The Seller will keep EMC Mortgage Corporation
                    in his name for two years from the date of
                    this agreement;

           4.       The Seller will keep the Homeowners Insurance
                    Policy in his name for two years from the date
                    of this agreement; and

           5.       The Seller will file the property interest on
                    his income taxes for two years from the date
                    of the Agreement tax year.

      The Buyer (Michelle R. Cash) agrees as follow:

           1.       The Buyer will pay legal, title and filing
                    fees;

           2.       The Buyer, in fee simple as Sole Owner shall
                    assume the monthly payments to EMC Mortgage
                    Corporation as of 1st of February, 2007;

           3.       The Buyer will refinance the mortgage from EMC
                    Mortgage Corporation after two years or until
                    the buyer is able due to lender's approval and
                    settling on the property; and

           4.       The Buyer will transfer from the Homeowners
                    insurance after two years or until number 3 of
                    this agreement by buyer has been fully
                    completed and resolved.

Jackson alleges that he understood that the Secured Agreement set

forth three conditions whereupon he would transfer ownership of

the Property to Cash.         He contends that the agreement was that

Jackson would transfer the Property to Cash only after Cash (1)

                                         5
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28    Desc Main
                             Document Page 6 of 34


paid Jackson $15,000; (2) properly and timely paid both mortgages

for two years, commencing February 1, 2007; and (3) paid off the

mortgages through refinancing at the end of two years.                   Jackson

alleges that none of those conditions were met; nevertheless,

Cash filed the Deed, with a forged signature, with the D.C.

Recorder of Deeds.

      Section IV(A) below lays out the facts of public record

relating to Cash’s contention that Jackson took positions in the

Superior Court that estop him from asserting that his signature

on the Deed is a forgery and that he did not sign the Deed or the

Secured Agreement at issue in the presence of Jacqueline

Littlejohn.   Section V(A) lays out additional facts relating to

Cash’s contention that Jackson’s breach of contract claim is time

barred by the statute of limitations.

                                       II

      A court will dismiss a complaint if it does not plead

sufficient facts to state a claim upon which relief may be

granted.   Fed. R. Civ. P. 12(b)(6).          The purpose of a Rule

12(b)(6) motion is to test the sufficiency of the complaint.

Herron v. Fannie Mae, 861 F.3d 160, 173 (D.C. Cir. 2017).                   A

court assumes that all allegations made in the complaint are true

when considering a Rule 12(b)(6) motion.            Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007).           The allegations and facts in

the complaint must be construed in the plaintiff’s favor.                   Kowal


                                        6
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 7 of 34


v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994).

“However, the court need not accept inferences or conclusory

allegations that are unsupported by the facts set forth in the

complaint.”    Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002).      “In deciding whether to dismiss a claim under

Rule 12(b)(6), the Court may only consider the facts alleged in

the complaint, documents attached as exhibits or incorporated by

reference in the complaint, and matters about which the Court may

take judicial notice.”        Id.   “A court may take judicial notice of

public records from other proceedings.”            Jones v. Lieber, 579 F.

Supp. 2d 175, 179 (D.D.C. 2008).            “The movant has the burden of

proof on a 12(b)(6) motion.”         Burrell v. University of Texas

Medical Branch, No. H-09-3932, 2010 WL 1640939, at *2 (S.D. Tex.

April 21, 2010).

                                      III

      Jackson’s alleged failure to have the Deed “acknowledged and

certified” in the presence of Littlejohn, as required by D.C.

Code § 42–401,2 is not fatal to the effectiveness of the Deed.

      2
          D.C. Code § 42-401 provides:

      Any deed conveying real property in the District, or
      interest therein, or declaring or limiting any use or
      trust thereof, executed and acknowledged and certified as
      provided in §§ 42-101, 42-121 to 42-123, 42-306, and
      42-602 and delivered to the person in whose favor the
      same is executed, shall be held to take effect from the
      date of the delivery thereof, except that as to creditors
      and subsequent bona fide purchasers and mortgagees
      without notice of said deed, and others interested in

                                        7
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 8 of 34


Because that section:

      deals with acknowledgment, certification, and recordation
      as protections for “creditors and subsequent bona fide
      purchasers,” . . . [t]hose requirements do not bar the
      operation of a signed, sealed, and delivered deed against
      parties and their assignees.

Lumpkins v. CSL Locksmith, LLC, 911 A.2d 418, 425 (D.C. 2006)

(quoting Clay Props., Inc. v. Washington Post. Co., 604 A.2d 890,

894 (D.C. 1992) (en banc) and Munsey Trust Co. v. Alexander,

Inc., 42 F.2d 604 (D.C. Cir. 1930)); see also Juergens v. Urban

Title Services, Inc., 533 F. Supp. 2d 64, 79 (D.D.C. 2008).3                 The

Deed, however, would be void if the signature on the Deed does

not belong to Jackson.        See D.C. Code § 42–306(b) (requiring the

use of a deed “signed and sealed by the grantor” for a transfer

of an interest in property for a term of longer than one year to

be effective).

                                      IV

      Cash contends that Jackson should be equitably estopped or

judicially estopped from asserting that his signature on the Deed

is a forgery and that the Secured Agreement and Deed were not

notarized by Littlejohn in Jackson’s presence because Jackson has


      said property, it shall only take effect from the time of
      its delivery to the Recorder of Deeds for record.
      3
        The purported signature of Jackson on the Deed is
followed beside it by the word “[SEAL].” Jackson does not
contend that this is not a signature under seal. The word “seal”
next to the signature is, standing alone, sufficient to create a
sealed instrument. Murray v. Wells Fargo Home Mortg., 953 A.2d
308, 318 (D.C. 2008).

                                        8
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 9 of 34


previously admitted in the Superior Court action to signing the

Secured Agreement and the Deed in the presence of the notary.

Cash contends that if Jackson is estopped from alleging that the

Deed is a forgery, then Counts I through V and VII must be

dismissed because they are all dependent on the Deed being a

forgery.    For the following reasons, I do not find cause to estop

Jackson from contending that his signature on the Deed is a

forgery and that Littlejohn did not properly notarize the

documents.

      A.   Pertinent Facts

      In opposing the Motion to Dismiss, Jackson alleges that he

did not discover that his signature on the Deed was a forgery

until approximately five months after filing a Pre-Trial

Statement in the civil action, which was filed on May 28, 2015.

      Jackson made several limited admissions and assertions in

Case No. 2013 CA 004159 R (RP) in the Superior Court that he had

signed the Secured Agreement and the Deed in the presence of the

notary.    At page 4 of his motion for summary judgment (filed on

November 17, 2014) Jackson admitted to executing the Deed but

with a footnote stating “Jackson does not believe he executed a

deed, but for the purpose of this motion Jackson assumes that the

deed is a ‘legally valid document.’”           Jackson also submitted,

along with the same motion for summary judgment, the Secured

Agreement and asserted: “The Secured Agreement and Special


                                        9
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 10 of 34


Warranty deed attached to this motion are true and accurate

copies of the original. (This stipulation is made solely for the

purpose of this motion.)”

      Additionally, in an affidavit (“Affidavit”) filed by Cash,

as part of a motion for partial summary judgment on November 17,

2014, regarding Cash’s claim in Count IV of her counterclaim,

under the D.C. Consumer Protection Procedures Act, D.C. Code

§ 28-3901, Cash asserted:

      Michael Jackson and I signed the “Secured Agreement” and
      the “Special Warranty Deed” before a Notary.      Rhonda
      Jackson, Michael Jackson’s wife, was also present.

In his Response to Affidavit of Michelle Cash (“Response”) filed

on December 4, 2014, Jackson responded:

      RESPONSE: Agreed. Cash personally drafted both of these
      documents. (Cash Dep., Apr. 9, 2014, 11:4-5, 14:6-9.)
      She stated that she drafted these documents due to her
      experience working for a mortgage company, for which she
      took classes to train in the mortgage business. (Cash
      Dep., at 6:6-7.) She then paid to have the documents
      that she drafted reviewed by a law firm of her choosing.

(Emphasis added).

      Furthermore, in a Pre-Trial Statement, filed on May 28,

2015, Jackson affirmatively asserted that he “conveyed the real

property to Defendant pursuant to a ‘Special Warrenty Deed.’

(sic).   Defendant Cash began to reside in the Property and

treated the Property as her own.”           The Pre-Trial Statement also

has several statements that indicate that Jackson was alleging

that Cash was a tenant including the statement that “the


                                       10
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 11 of 34


defendant Cash continued to enjoy her tenancy” after failing to

meet the conditions of the Secured Agreement, and a recitation of

Jackson’s claim that “Defendant Michelle Cash is a Tenant” under

section D (Claims and Defenses).

      In a single order, the Superior Court resolved several

motions (including Jackson’s motion for summary judgment and

Cash’s motion for partial summary judgment).             The Superior Court

made the determination in its order that there was a dispute of

material fact as to what Jackson and Cash intended when they

executed the Secured Agreement and the Deed, noting that Jackson

argued that the Secured Agreement and the Deed were ambiguous and

should be construed against Cash as the drafter of the documents.

      B.     Equitable Estoppel

      Equitable Estoppel is the:

      general proposition that, where a party assumes a certain
      position in a legal proceeding, and succeeds in
      maintaining that position, he may not thereafter, simply
      because his interests have changed, assume a contrary
      position, especially if it would be to the prejudice of
      the party who has acquiesced in the position formerly
      taken by him.

Davis v. Wakelee, 156 U.S. 680, 689 (1895).             Equitable estoppel

will only apply if the parties and the issues are the same.                 Galt

v. Phoenix Indemnity Co., Inc., 120 F.2d 723, 726 (D.C. Cir.

1941).     Under the doctrine of equitable estoppel, “[t]he party

seeking to invoke the estoppel, however, must have been an

adverse party in the prior proceeding, must have acted in


                                       11
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 12 of 34


reliance upon his opponent's prior position, and must now face

injury if a court were to permit his opponent to change

positions.”    Konstantinidis v. Chen, 626 F.2d 933, 937 (D.C. Cir.

1980).   “[T]he party urging the estoppel ‘must show that he had

done something or omitted to do something in reliance upon the

other party’s conduct by which he will now be prejudiced if the

facts are shown to be different from those upon which he relied’”

Galt, 120 F.2d at 726.        “Where the parties have equal knowledge

or opportunity of knowledge, or where the facts are known equally

to both, or both have means of ascertaining them, there can be no

estoppel.”    Id. at 726 (quoting Thompson v. Park Sav. Bank, 96

F.2d 544, 549 (D.C. Cir. 1938)) (internal quotes deleted).                 The

party asserting equitable estoppel has the burden of proof.                 In

re Wertz, 557 B.R. 695, 706 (Bankr. E.D. Ark. 2016).

      Illustratively, in In re Hardy, No. 16-00280, 2017 WL

2312852, at *2 (Bankr. D.D.C. May 26, 2017), the court held that

equitable estoppel barred the debtor from asserting a lease on

property of the estate that had not been listed in the debtor’s

schedules.    The Court had issued an order approving turnover of

real property to the trustee.          Id. at *1.     If the debtor was

allowed to assert a lease, the trustee would have been harmed

because he was unaware of the lease to assume or reject it within

the statutory deadline under 11 U.S.C. § 365(d)(4).               Id. at 2.

The deadline had passed and the lease would have been rejected


                                       12
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 13 of 34


under operation of law.        Id.    Accordingly, the court held that

equitable estoppel prevented the debtor from asserting the lease.

      Cash submitted three documents to show that Jackson took the

position in the Superior Court that he signed the Deed and signed

both the Secured Agreement and the Deed in the presence of

Littlejohn.   Only one of these documents actually supports Cash’s

contention.

      Jackson’s motion for summary judgment filed in the Superior

Court on November 17, 2014, does not demonstrate that Jackson was

taking a position that the Deed was a validly signed deed.

Jackson twice disclaimed acknowledging the Deed in his motion for

summary judgment.     In the first instance, Jackson included a

footnote stating “Jackson does not believe he executed a deed,

but for the purpose of this motion Jackson assumes that the deed

is a ‘legally valid document.’”          Furthermore, at the end of the

document, Jackson’s Statement of Material Facts Not in Dispute

attached to his motion for summary judgment further stated: “The

Secured Agreement and Special Warranty deed attached to this

motion are true and accurate copies of the original. (This

stipulation is made solely for the purpose of this motion.).”

(Emphasis added).     These disclaimers placed Cash on notice that

Jackson was making these admissions only within the confines of

the motion for summary judgment, and were not admissions for the

whole civil action.


                                       13
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 14 of 34


      Nor does the Pre-Trial Statement filed on May 28, 2015,

unambiguously demonstrate that Jackson acknowledged that the Deed

was one that he had signed.         Although it does admit that there

was a conveyance by a “Special Warrenty [sic] Deed,” the Pre-

Trial Statement makes clear Jackson’s view that Cash was not

entitled to rights under the deed prepared until she complied

with the Secured Agreement.         The Pre-Trial Statement supports the

position that Jackson gave Cash possession of the property as a

prospective purchaser who was to be treated as a tenant if she

failed to perform under the Secured Agreement.              Jackson conveyed

possession of the property to Cash for immediate use, as a

tenant, but Jackson alleges that it was his understanding that

full ownership would not be conveyed until after the conditions

of the Secured Agreement were met.           The rest of the Pre-Trial

Statement treats the conveyance of possession as a lease, not

ownership, once Cash defaulted under the Security Agreement.                 The

sentence following the admission states “Defendant Cash began to

reside in the Property and treated the Property as her own.”

(Emphasis added).     This statement is very odd if it is an

admission of ownership.        Instead, the statement emphasizes that

Cash acted like the property was her own, but in fact it was not.

Additionally, the Pre-Trial Statement states that Cash “continued

to enjoy her tenancy” after she failed to meet the terms of the

Secured Agreement.     The term “tenancy” would not be appropriate


                                       14
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 15 of 34


if Jackson was admitting that Cash owned the property.

Furthermore, section D (Claims and Defenses) of the Pre-Trial

Statement shows that Jackson’s claim in the Superior Court was

that “Defendant Michelle Cash is a Tenant.”

      The only document that shows an inconsistent position is

Jackson’s Response filed on December 4, 2014, in opposing Cash’s

motion for partial summary judgment regarding Cash’s claim that

Jackson violated the D.C. Consumer Protection Procedures Act

(“DCCPPA”).   Jackson now claims that he did not know of the

forgery of his signature until five months after filing the Pre-

Trial Statement, which was filed May 28, 2015.              If true, that

would justify Jackson’s inconsistent position.4             It is also

possible that Jackson was admitting to the facts solely for the

purposes of Cash’s motion for summary judgment, but if so, he

should have added a disclaimer to his Response, the same as he

did in his motion for summary judgment.

      Nevertheless, the issues in the Superior Court case and in

this adversary proceeding are not the same.             The issue being

      4
        Cash could argue that this allegation is highly suspect
given the fact that the Deed was the subject of the Superior
Court proceeding and copies of the Deed were attached to multiple
motions; that it is hard to believe that Jackson did not see the
Deed, and that Jackson did not notice his forged signature
sooner; and, furthermore, that this allegation does not explain
why he agreed that the notary was at the Red Lobster meeting.
Jackson almost certainly saw the notary’s mark and signature on
the documents during the Superior Court action. Nevertheless,
issues of credibility are not to be decided on a motion to
dismiss.

                                       15
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 16 of 34


addressed in Cash’s motion for summary judgment, prompting the

Affidavit and Response, as the Superior Court’s order disposing

of Cash’s motion reveals, was centered on whether Cash had

established that Jackson was a “merchant” under the DCCPPA with

respect to events occurring after June 2007 (and thus after the

execution of the Secured Agreement and Deed in February 2007) and

whether Cash was a “consumer” under the DCCPPA, with the Superior

Court concluding that there was a factual dispute whether Cash

obtained the property for a personal, family, or household

purpose.    The issue was not whether Jackson signed the Deed or

whether Littlejohn notarized it.

      Additionally, Jackson argued in the Superior Court that

under the Secured Agreement, ownership of the property was not to

convey to Cash until after all the terms of the Secured Agreement

were met.   His contention was that the terms of the Secured

Agreement had not been met, so it was irrelevant whether the Deed

was validly signed because Cash was not entitled under the

Secured Agreement to treat the Deed as effective and to record

the Deed (which was not recorded until September 10, 2015).                 The

issue in this adversary proceeding is whether Cash fraudulently

conveyed the property to herself via a forged signature.                 The

Superior Court issue, sounding in contract law and based on how

the terms of the Secured Agreement operated on the execution and

acknowledgment of the Deed, if treated as genuine, is completely


                                       16
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 17 of 34


separate and different from the issue of whether Cash committed

fraud by forging a signature and having the documents illegally

notarized.

      Most importantly, equitable estoppel is inappropriate here

because Cash does not show how she relied on Jackson’s former

position to her detriment.         Cash has not provided any evidence

that she acted in reliance, or omitted to act in reliance, upon

Jackson’s earlier position.         Unlike in Hardy, where the trustee

was prevented from making the determination whether to assume or

reject the lease, there is no evidence that Cash did, or did not,

do anything in reliance on Jackson’s position that the Deed was a

valid document in the Superior Court action.

      Cash may claim that she filed the Deed with the D.C.

Recorder of Deeds under a presumption that Jackson acknowledged

the Deed as a valid legal document.           However, Jackson was

challenging the Deed and Cash’s ownership of the property during

the whole Superior Court proceeding.           While he may not have been

specifically arguing that his signature was a forgery, or that

the document was not properly notarized by Littlejohn, there is

no indication that Jackson ever took the position that the Deed

was valid.

      Furthermore, Cash does not show that she did not know the

facts or have access to them.          Cash was equally at the meeting

with Jackson at the Red Lobster on February 10, 2007, and has the


                                       17
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 18 of 34


same means to ascertain the truth of what happened at that

meeting as Jackson.     In fact, Cash would have a superior

knowledge as to whether she had Jackson’s signature on the Deed

forged, and whether she had Littlejohn fraudulently notarize the

Secured Agreement and Deed.

       Moreover, Cash does not show how she would be injured or

prejudiced if the court allows Jackson to assert the position

that the signature on the Deed is a forgery and that Littlejohn

did not witness the signing of the documents.              Cash has the

burden of showing that all the elements of equitable estoppel are

met.    A general assertion that “there can be little question that

Plaintiff would derive ‘an unfair advantage’ if not estopped from

maintaining his assertion that the Deed is a forgery,” Motion to

Dismiss at 9, does not meet that burden.

       For all these reasons, I will reject Cash’s invocation of

equitable estoppel.

       C.   Judicial Estoppel

       Judicial estoppel is the general proposition that “where a

party assumes a certain position in a legal proceeding, and

succeeds in maintaining that position, he may not thereafter,

simply because his interests have changed, assume a contrary

position formerly taken by him.”            New Hampshire v. Maine, 532

U.S. 742, 749 (2001).        The purpose of judicial estoppel is

       “to protect the integrity of the judicial process,”
       Edwards v. Aetna Life Ins. Co., 690 F.2d 595, 598 (C.A.6

                                       18
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 19 of 34


       1982), by “prohibiting parties from deliberately changing
       positions according to the exigencies of the moment,”
       United States v. McCaskey, 9 F.3d 368, 378 (C.A.5 1993).

Id. at 749-750.     Judicial estoppel “is an equitable doctrine

invoked by a court at its discretion.”            Id. at 750 (quoting

Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990)).                  There is

no “general formulation of principle” whereon judicial estoppel

may be properly invoked.         Id.   Nevertheless, the doctrine’s

factors include 1) an inconsistent later position, 2) success in

persuading a court to accept the party’s earlier position so that

acceptance of the later position would create “the perception

that either the first or the second court was misled,” and 3)

whether the party would derive an unfair advantage or impose an

unfair detriment on the opposing party if not estopped.                  Id.

There may be “[a]dditional considerations [that] may inform the

doctrine’s application in specific factual contexts.”               Id. at

751.    “Judicial estoppel precludes a party from obtaining relief

under one theory and later taking a contradictory position.”                   In

re Network Access Solutions, Corp., 330 B.R. 67, 77 (Bankr. D.

Del. 2005).    Any doubt as to whether a position is inconsistent

should be resolved by assuming there is no inconsistency and

allowing the matter to be resolved on the merits.              Comcast Corp.

v. F.C.C., 600 F.3d 642, 647 (D.C. Cir. 2010).

       Judicial estoppel is not warranted here because there is no

evidence that Jackson is playing “fast and loose with the


                                       19
Case 17-10018-SMT    Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                              Document Page 20 of 34


courts.”    Scarano v. Central R. Co., 203 F.2d 510, 513 (3d Cir.

1953).   The only instance Cash has provided where the Superior

Court implicitly viewed Jackson as asserting that the Deed is a

valid document is the Superior Court’s determination that finding

the intent of the parties in drafting the documents was a

material question of fact.          There, the court represented only

that Jackson argued that because the Secured Agreement is

ambiguous, it should be construed against Cash who wrote it, and

had nothing to do with whether Jackson executed the Deed.                  The

Superior Court’s order does not show any particular reliance on

Jackson’s representation that the documents were validly signed

and properly notarized.         Accordingly, the Superior Court’s order

does not evidence that this court, by allowing Jackson to take

the position that his signature is a forgery and that the

documents were not properly notarized by Littlejohn, would give

the appearance that the judicial process is being abused or that

Jackson appeared to be figuratively pulling the wool over either

court’s eyes.       Accordingly, Cash has not shown that the integrity

of the judicial process has been compromised to warrant judicial

estoppel.

      Importantly, Jackson never received relief from his earlier

position.   In the leading Supreme Court case, New Hampshire, the

Court emphasized the fact that New Hampshire benefitted from its

earlier position in the previous case.             532 U.S. at 752.       The


                                        20
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 21 of 34


Court would not allow New Hampshire to challenge that previous

ruling for a more beneficial ruling.           Id.    This case is not the

same.      Jackson never succeeded in the Superior Court case.             In

fact, Jackson’s motion for summary judgment was denied.

Furthermore, the previous case did not issue any judgment,

decree, or judicial order based on the premise that the documents

were signed and properly notarized.

      Furthermore, Cash has not shown how she will be injured or

prejudiced if the court allows Jackson to proceed with his

allegations that his signature and the notarizations are

forgeries.      Cash does not say how Jackson would receive an unfair

advantage over her.      In fact, the opposite is more likely to be

true.      Cash can always assert Jackson’s previous admissions to

impeach Jackson’s testimony.          Accordingly, if any advantage can

be taken, Cash is the party with the advantage.

      Accordingly, judicial estoppel does not apply.

                                        V

      A.      Count VI: Breach of Contract Claim for Damages

      Count VI principally seeks monetary damages, and those

claims are barred by the statute of limitations for the following




                                       21
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 22 of 34


reasons.5    The statute of limitations for an action “on a simple

contract, express or implied,” is three years.              D.C. Code § 12-

301(7).     In response to the Motion to Dismiss, but not in the

Third Amended Complaint itself, Jackson asserts for the first

time that he terminated the Secured Agreement in November 2012.

In June 2013, Jackson filed the complaint commencing the Superior

Court civil action seeking to evict Cash from the Property.                 That

civil action was dismissed on February 1, 2017, by a stipulation

of dismissal that Jackson had filed.           Previously, on December 27,

2016, Cash had commenced the underlying bankruptcy case, Case No.

16-00663.     Cash exempted the Property under her homestead

exemption.     On March 28, 2017, Jackson filed another action in

the Superior Court, Case No. 2017 CA 002021 R (RP).               On May 19,

2017, Jackson filed a complaint initiating this adversary

proceeding, and on January 3, 2018, filed his Third Amended

Complaint.     Cash filed her Motion to Dismiss on January 3, 2018.

      Cash points to Count VI as resting on two breaches that had

      5
        In opposing the Motion to Dismiss, Jackson alleges that
he did not discover that his signature had been forged on the
Deed until five months after filing on May 28, 2015, the Pre-
Trial Statement in the Superior Court civil action. The Deed is
ineffective if Jackson’s signature is a forgery, and other counts
(not sounding in contract law) seek to declare the Deed invalid
on that basis. However, Cash breached the contract (the Secured
Agreement) only to the extent that she failed to comply with an
obligation imposed on her by the Secured Agreement (paying
$15,000 timely and so forth). Utilizing a forged Deed would not
have been an act in breach of the Secured Agreement, but a wrong
separate from her breaches of the Secured Agreement: trying to
obtain title to the Property via using the forged Deed.

                                       22
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 23 of 34


occurred by February 1, 2009.          Specifically, she argues:

      Plaintiff’s breach of contract theory is predicated on
      the allegation that, under the terms of the Secured
      Agreement, Debtor was required to pay Plaintiff $15,000
      on or before February 1, 2009, and breached the Secured
      Agreement by failing to fulfill this obligation. Compl.
      ¶¶ 26, 28, 91-92.     His breach of contract theory is
      further predicated on the allegation that, under the
      terms of the Secured Agreement, Debtor was required to
      assume, refinance, and “pay off” the mortgage in full on
      or before February 1, 2009. Id. ¶¶ 26-27, 29, 93-96.
      Accordingly, by the very terms of the Complaint,
      Plaintiff contends that Debtor breached the Secured
      Agreement by failing to perform her contractual
      obligations by February 1, 2009 – within two years of
      execution of the Secured Agreement. Id. ¶¶ 26-29, 91-96.
      Because this alleged breach is well outside of the
      District of Columbia’s three-year statute of limitations
      for breach of contract, Count VI should be dismissed as
      well.

A breach of contract on or around February 1, 2009, was more than

three years prior to the filing Cash’s bankruptcy case in 2016

and the filing of this adversary proceeding on May 19, 2017, and

accordingly, the breach of contract claim based on these breaches

is time-barred.

      Jackson does not meaningfully dispute that the two breaches

identified by Cash had occurred by February 1, 2009.               The

additional facts pertinent to the statute of limitations defense

are these.   Jackson asserts that he terminated the Secured

Agreement in November 2012.         In June 2013, more than three years

after February 1, 2009, but less than three years after the

alleged termination of the Secured Agreement, Jackson filed the

complaint commencing the first Superior Court civil action, an


                                       23
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 24 of 34


action seeking to evict Cash from the Property.              That civil

action was dismissed on February 1, 2017, by a stipulation of

dismissal that Jackson had filed.           As already noted, on December

27, 2016, Cash had filed her voluntary petition commencing the

underlying bankruptcy case, Case No. 16-00663.              On March 28,

2017, Jackson filed another civil action in the Superior Court,

Case No. 2017 CA 002021 R (RP).          On May 19, 2017, Jackson filed

the complaint initiating this adversary proceeding, and, after

obtaining authorization to do so, filed on January 3, 2018, the

Third Amended Complaint that is the subject of the Motion to

Dismiss.

      Jackson contends that the breach of contract did not take

place until he terminated the Secured Agreement in November 2012.

However, the breaches that allegedly justified termination of the

Secured Agreement occurred in February 2009, and waiting to

terminate the Secured Agreement does not alter the date that the

breaches occurred.     Moreover, regardless of when the breaches

took place, either in 2009 or in 2012, the right to bring an

action on contract based on those breaches occurred more than

three years prior to the filing of Cash’s bankruptcy case in

2016, and the filing of this adversary proceeding in 2017, and

accordingly Jackson was time-barred from suing for breach of

contract.

      Jackson contends that the statute of limitations was tolled


                                       24
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28    Desc Main
                             Document Page 25 of 34


because the claims have been in litigation since 2013.                   The

filing of the complaint in the Superior Court in 2013 was more

than three years after the breaches occurred in 2009.               However,

for reasons explored below, even if the complaint in the Superior

Court was timely, the statute of limitations had run when Jackson

filed his complaint commencing this adversary proceeding.

      The District of Columbia recognizes only two types of

equitable tolling, the lulling doctrine and the discovery rule.

East Graphic Arts Industry Joint Pension Trust, 718 A.2d 153, 156

(D.C. 1998).    Jackson has not shown that either of those bases

for tolling apply.

      The District of Columbia requires courts to be strictly

bound by its statutes of limitations.            Atiba v. Washington Hosp.

Ctr., 43 A.3d 940, 941 (D.C. 2012).           Commencing an action will

toll the statute of limitations with respect to pursuit of the

claims in that action so long as the complaint remains pending.

Varela v. Hi-Lo Powered Stirrups, Inc., 424 A.2d 61, 70 (D.C.

1980) (failing to serve complaint until after statute of

limitations would otherwise have expired did not require

dismissal of the complaint: the timely complaint tolled the

statute of limitations); Ciralsky v. Central Intelligence Agency,

355 F.3d 661, 672 (2004) (noting that a timely action tolls the

statute of limitations as to claims asserted by later amendments

of the complaint because under Fed. R. Civ. P. 15(c) an


                                       25
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 26 of 34


“amendment of a pleading relates back to the date of the original

pleading” under specified circumstances).             However, tolling of

the statute of limitations does not occur on the basis that a

case was timely brought in another jurisdiction.              Bond v. Serano,

566 A.2d 47, 49 (D.C. 1989) (the filing of a case in the United

States District Court did not toll the statute of limitations

during its pendency when the case was dismissed from the District

Court for lack of subject matter jurisdiction); Namerdy v.

Generalcar, 217 A.2d 109, 113 (D.C. 1966) (the statute of

limitations did not toll when a timely filed action in New York

was subsequently dismissed for lack of personal jurisdiction over

the defendant).     See also      Dupree v. Jefferson, 666 F.2d 606

(D.C. Cir. 1981) (a timely filed civil action that was later

dismissed without prejudice did not serve to toll the statute of

limitations during the period of its pendency); Ciralsky, 355

F.3d at 672; Sayyad v. Fawzi, 674 A.2d 905 (D.C. 1996) (following

Dupree); Stewart–Veal v. District of Columbia, 896 A.2d 232, 237

(D.C. 2006) (following Ciralsky); Holderson v. Sandi Group, 934

F. Supp. 2d 147, 156 (D.D.C. 2013) (following Ciralsky).                 In

other words, decisions have continued to reject the doctrine of

equitable tolling except in cases that fall under the lulling

doctrine or the discovery rule.          See Kamerow v. District of

Columbia Rental Hous. Comm’n, 891 A.2d 253, 142 (D.C. 2006);

East Graphic Arts Industry Joint Pension Trust, 718 A.2d at 156;


                                       26
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 27 of 34


Simpson v. District of Columbia Office of Human Rights, 597 A.2d

392, 401 (D.C. 1991).

      Jackson filed two cases in the Superior Court.              The first

case was filed in 2013, and was subsequently dismissed on

February 1, 2017 (after Cash commenced the bankruptcy case, Case

No. 16-00663, and before the commencement of this adversary

proceeding), pursuant to a stipulation filed by Jackson.                 That

dismissal occurred after the filing of Cash’s bankruptcy case,

but Jackson has not requested that the dismissal be declared void

as in violation of the automatic stay of 11 U.S.C. § 362(a).                 It

was the estate, not Jackson, that was entitled to the protection

of the automatic stay, and which benefitted from the dismissal.

In these circumstances, I treat the dismissal as not being a void




                                       27
Case 17-10018-SMT     Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                               Document Page 28 of 34


act.6       Based on the dismissal of the civil action, Dupree and

Ciralsky hold that no tolling of the statute of limitations

occurred.

        Moreover, the civil action was not an action for breach of

contract damages but instead a landlord-tenant complaint seeking

to evict Cash as a tenant.           Even if the civil action were still

pending, it could not toll the statute of limitations on a claim

for damages for breach of contract.

        The second civil action was filed March 28, 2017, and that

filing violated the automatic stay.             It was filed after the first

civil action had been dismissed.              Under Dupree and Ciralsky, upon

dismissal of the first civil action, the statute of limitations



        6
        In Pope v. Manville Forest Prod. Corp., 778 F.2d 238, 239
(5th Cir. 1985), the court dealt with an action against a debtor
that was dismissed, after the debtor’s bankruptcy case commenced,
by a district court sua sponte based on the res judicata effect
of a ruling in another court. The court held that although no
specific reference is made to “dismissal” of judicial proceedings
in § 362(a)(1), which refers to the “commencement or
continuation” of a judicial proceeding, the provision “must be
construed to apply to dismissal as well.” Id. However, Pope
acknowledged that “perhaps a stipulation of dismissal” would be
an exception to this observation. Id.
     There are several decisions which view a voluntary dismissal
as not violating the automatic stay. See Slay v. Living Ctrs E.,
Inc., 249 B.R. 807, 807 (S.D. Ala. 2000) (citing Chase Manhattan
Bank, N.A. v. Celotex Corp., 852 F.Supp. 226, 228 (S.D.N.Y.
1994); Gallagher v. Sports Pub., LLC, 2009 WL 294400, at *2 (C.D.
Ill. Feb. 4, 2009); Villarreal v. City of Laredo, No. 5:03-cv-11,
2007 WL 2900572, at *5 (S.D. Tex. Sept. 28, 2007), aff'd in part
sub nom. Villarreal v. M.G. Builders, 354 Fed. Appx. 177 (5th
Cir. 2009) (a non-bankruptcy court may grant dismissal, so long
as doing so is not inconsistent with the purposes of the
bankruptcy stay).

                                         28
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 29 of 34


runs as though the first civil action had never been filed.                 The

first Superior Court case filed in 2013 was dismissed before

Jackson filed the second action.            Accordingly, the second action

(even if not treated as filed in violation of the automatic stay)

did not extend the tolling of the statute of limitations.

      As already noted above, this case was filed more than three

years after any breach of contract occurred.             Accordingly, Count

VI must be dismissed to the extent that it rests on a claim in

law for breach of contract.

      B.   Count VI: Equitable Remedies

      Jackson asks the court in Count VI to “[a]ward such other

relief in law or in equity as this Court deems just and proper.”

Insofar as Count VI is a claim in law for breach of contract, it

is barred by the statute of limitations.            Jackson is not,

however, barred from asserting any equitable remedies under Count

VI that may be available.

      The only equitable remedy of which the court is aware is a

vendor’s lien.      Because the parties did not address it, the

following is only the court’s preliminary analysis of the issue

of the statute of limitations in enforcing a vendor’s lien.                 As

announced at the hearing on the motion to dismiss, the parties

are to file any briefs on the issue by October 31, 2018, and any

replies by November 14, 2018, or within 7 days of filing of the

opposing party’s brief if later.


                                       29
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 30 of 34


      “A vendor's lien is a right arising in equity by means of

which an unpaid vendor, who took no other security, is empowered

to reach the property--the title to which he had transferred--to

satisfy the debt which constitutes the consideration for the

transfer.”   Kosters v. Hoover, 98 F.2d 595, 596-97 (D.C. Cir.

1938).   A vendor’s lien is based on the principle that “[w]hen

one person has got the estate of another, he ought not, in

conscience, to be allowed to keep it without paying the

consideration.”     Braiden’s Adm’x, 67 U.S. 458, 460 (1862).               The

statute of limitations follows the right to entry.               Peters v.

Suter, 9 D.C. 516, 518 (1876).          This is “because it is a deed of

conveyance, the rights under which are not barred except by the

lapse of . . . the right of entry for that period.”               Baltimore &

O.R. Co. v. Trimble, 51 Md. 99, 112 (1879).             “[A] vendor’s lien

is not an interest or estate in realty, but, rather, is merely a

remedy for the debt.         In re Paradise Homes, Inc., No. 07-60389,

2008 WL 619330, at *3 (Bankr. S.C. Ill. March 5, 2008).                  Under

D.C. Code § 12-301(1), an action for “the recovery of lands” may

be brought within 15 years after the right to maintain the action

accrues.

      If the court finds that Jackson did transfer title to the

Property to Cash, then equity may grant Jackson a vendor’s lien

on the debt Cash has not paid.          The statute of limitations period

for a vendor’s lien is the same period as an action in ejectment,


                                       30
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28    Desc Main
                             Document Page 31 of 34


which is 15 years in the District of Columbia.              Therefore, the

statute of limitations on a vendor’s lien is also 15 years, well

within the time frame for Jackson’s adversary proceeding.

      There may be additional equitable remedies Jackson may be

entitled to under Count VI, for breach of contract, but Jackson

has not identified any and thus Count VI will be dismissed except

as to a possible vendor’s lien claim, unless Jackson files within

14 days after entry hereof, a list of the additional equitable

remedies he wishes to pursue.

      Under D.C. Code § 12-301(8), an action “for which a

limitation is not otherwise specially prescribed” must be brought

within 3 years after the right to maintain the action accrues.

But if Cash’s claims sounded in trusts and restitution, “it has

been held that the statute of limitations is not strictly

applicable to such a suit in the District of Columbia.                   See Kosty

v. Lewis, 115 U.S. App. D.C. 343, 319 F.2d 744 (1963); Haliday v.

Haliday, 56 App. D.C. 179, 11 F.2d 565 (1926).              Rather the

guiding principle is one of laches.           Naselli v. Millholland, 88

U.S. App. D.C. 237, 188 F.2d 1005 (1951).”             Watwood v. Yambrusic,

389 A.2d 1362, 1363 n.3 (D.C. 1978).           In general, equitable

claims are governed by laches, not by a statute of limitations.

George Washington University v. Bier, 946 A.2d 372, 378 n.8 (D.C.

2008); see also King v. Kitchen Magic, Inc., 391 A.2d 1184, 1186-

87 (D.C. 1978) (court refused to apply the statute of limitations


                                       31
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 32 of 34


to equitable claims), but see Construction Interior Systems, Inc.

v. Donohoe Companies, Inc., 813 F. Supp. 29, 33 n.4 (D.D.C. 1992)

(“This statute of limitations period would also apply to any

equitable claims, such as unjust enrichment, arising from the

same conduct.”).     If Jackson asserts any additional equitable

claims under Count VI, Cash would be free to argue that they

would be barred under the doctrine of laches.

                                       VI

      For the aforesaid reasons, it is

      ORDERED that Cash’s Motion to Dismiss (Dkt. No. 47) is

GRANTED IN PART and a separate order will be entered that will

dismiss Count VI with prejudice as time-barred by the statute of

limitations to the extent that it asserts a claim at law for

breach of contract.     It is further

      ORDERED that except as to the equitable remedy of a possible

vendor’s lien claim, unless Jackson files within 14 days after

entry of this order, a list of the additional equitable remedies

he wishes to pursue, Count VI will be dismissed with prejudice as

to any equitable remedies.         It is further

      ORDERED that by October 31, 2018, the parties shall file

briefs regarding whether the court should dismiss Count VI as to

the equitable remedy of a vendor’s lien, that is, whether Jackson

may assert the equitable remedy of a vendor’s lien under Count

VI, with those briefs to address, in addition to any other issues


                                       32
Case 17-10018-SMT   Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                             Document Page 33 of 34


the parties wish to bring to the court’s attention, the following

issues:

      1.   any challenges as to whether the remedy would apply in

           this case;

      2.   any cap on the debt that Jackson could recover under a

           vendor’s lien, e.g., whether Jackson could not claim

           consequential damages because the seller takes the risk

           of non-payment’s consequential effects; and

      3.   how to address the defendant’s, Michelle Ruth Cash’s,

           alleged breach of failing to refinance the existing

           mortgage, e.g., whether a vendor’s lien includes the

           amount necessary to pay off the existing mortgage.

It is further

      ORDERED that a party shall file any reply to the other

party’s brief regarding whether Jackson may assert the equitable

remedy of a vendor’s lien under Count VI by November 14, 2018, or

within 7 days after the filing of the brief if later.               It is

further

      ORDERED that Cash’s Motion to Dismiss (Dkt. No. 47) is

DENIED except to the extent granted pursuant to the foregoing and

except that the issue of whether the Motion to Dismiss should be

granted as to equitable remedies under Count VI shall await

further determination.

                                                  [Signed and dated above.]


                                       33
Case 17-10018-SMT                                                                               Doc 83    Filed 10/29/18 Entered 10/29/18 10:17:28   Desc Main
                                                                                                         Document Page 34 of 34


Copies to: Recipients of e-notification of orders.




R:\Common\TeelSM\TTD\Orders\Mtn to Dismiss\Order re Motion to Dismiss_Jackson v. Cash _22.wpd
                                                                                                                   34
